Filed Pursuant to Rule 424(b)(3) Registration No.333-124942 PROSPECTUS India Globalization Capital, Inc. Common Stock and Warrants This prospectus relates to: (i)the purchase of 23,609,000 shares of common stock of India Globalization Capital, Inc. (“IGC” or “the Company”), par value $0.0001 per share, that are issuable upon the exercise of (A) 22,609,000 warrants originally issued in our initial public offering pursuant to a prospectus dated March 3, 2006, of which 11,855,122 warrants are outstanding as of December 31, 2009 and (B) warrants that are issuable upon the exercise of a unit purchase option (the “UPO”) sold to the underwriter for our initial public offering to purchase up to 500,000 units each consisting of one share of common stock and 2 warrants to purchase one share of common stock each. In order to obtain the shares, the holders of the warrants issued in our initial public offering to purchase 22,609,000 shares of our common stock must pay an exercise price of $5.00 per share for the shares underlying these warrants and the holders of the warrants issued in the UPO to purchase 1,000,000 shares of our common stock must pay an exercise price of $6.00. In order to obtain the UPO warrants, the holders of the UPO must first exercise the UPO at a price of $7.50 per unit.All of the warrants expire on March 3, 2011 at 5:00 p.m., Washington, D.C. time. We may call the warrants for redemption: • in whole and not in part; • at a price of $0.01 per warrant at any time after the warrants become exercisable; • upon not less than 30 days’ prior written notice of redemption to each warrant holder; and • if, and only if, the reported last sale price of the common stock equals or exceeds $8.50 per share, for any 20 trading days within a 30 trading day period ending on the third business day prior to the notice of redemption to warrant holders. (ii)the purchase of 500,000 shares of common stock of IGC that are issuable upon the exercise of the UPO sold to the underwriter for our initial public offering. In order to obtain the shares, the holders of the UPO must first exercise the UPO at a price of $7.50 per unit.The UPO expires on March 2, 2011 at 5:00 p.m., Washington, D.C. time. (iii)the resale of up to 4,968,703shares of our common stock, including 3,778,703 shares of common stock currently outstanding and 1,190,000 shares of common stock issuable upon exercise of warrants issued by theCompany in private placements (the “Private Warrants”). The shares of common stock will be offered for resale by certain stockholders of the Company listed in this prospectus (the “Selling Stockholders”).As of December 31, 2009, the Selling Stockholders held 3,583,919shares of our common stock, including 3,193,919 shares of common stock currently outstanding and 390,000 shares of common stock issuable upon exercise of the Private Warrants of the 4,968,703shares of our common stock initially registered for resale by the Selling Stockholders. (iv)the resale of up to 1,190,000 Private Warrants, each exercisable for 1share of our common stock. The Private Warrants will be offered for resale by the Selling Stockholders.As of December 31, 2009, the Selling Stockholders held 390,000 Private Warrants of the 1,190,000 Private Warrants initially registered for resale. The shares of common stock and Private Warrants offered by the Selling Stockholders to which this prospectus relates may be sold from time to time by and for the accounts of the Selling Stockholders named in this prospectus or in supplements to this prospectus. The Selling Stockholders may sell all or a portion of these shares and Private Warrants from time to time through public or private transactions at prevailing market prices, at prices related to prevailing market prices or at privately negotiated prices. The Company will not receive any of the proceeds from the sale of the shares of common stock offered by the Selling Stockholders. Our units, shares of common stock and warrants are currently traded on the NYSE Amex under the symbols “IGC-U,” “IGC” and “IGC-WS,” respectively. As ofFebruary 2, 2010, the closing sale price of our common stock was $1.37, the closing sale price of our warrants was$0.06 and the closing sale price of our units was $1.41 (the last trade having been made on December 31, 2009). IGC is a Maryland corporation formed on April29, 2005. Our offices are located at 4336Montgomery Avenue, Bethesda, Maryland 20814. Our telephone number is (301)983-0998. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. None of the proceeds from the sale of stock by the selling stockholders will be placed in escrow, trust or any similar account. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. Investing in our securities involves risks that you should consider as described in our most recent Annual Report on Form 10-K, and as described or may be described in any subsequent Quarterly Report on Form 10-Q or Current Report on Form 8-K, which are incorporated by reference into this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is February 5 , 1 Table of Contents TABLE OF CONTENTS PAGE NO. PROSPECTUS SUMMARY 3 THE OFFERING 4 RISK FACTORS 5 SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS 5 USE OF PROCEEDS 5 DETERMINATION OF OFFERING PRICE 5 SELLING STOCKHOLDERS 5 PLAN OF DISTRIBUTION 7 INTERESTS OF NAMED EXPERTS AND COUNSEL 8 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 8 WHERE YOU CAN FIND MORE INFORMATION 9 You should rely only on the information contained or incorporated by reference in this prospectus. We have not, and the selling stockholders have not, authorized anyone to provide you with different information. This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted. 2 Table of Contents PROSPECTUS SUMMARY This summary highlights certain information appearing elsewhere in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully together with the documents incorporated by reference into this prospectus and described in “Information Incorporated by Reference” and the additional information described under the heading “Where You Can Find More Information.”Unless otherwise stated in this prospectus, references to “registrant,” “we,” “us” or “our company” refer to India Globalization Capital, Inc. and its subsidiaries. Background of India Globalization Capital, Inc. (IGC) IGC, a Maryland corporation,was organized on April29, 2005 as a blank check company formed for the purpose of acquiring one or more businesses with operations primarily in India through a merger, capital stock exchange, asset acquisition or other similar business combination or acquisition. On March 8, 2006, we completed an initial public offering.On February 19, 2007, we incorporated India Globalization Capital, Mauritius, Limited (IGC-M), a wholly owned subsidiary, under the laws of Mauritius.On March 7, 2008, we consummated the acquisition of 63% of the equity of Sricon Infrastructure Private Limited (Sricon) and 77% of the equity of Techni Bharathi Limited (TBL). The shares of the two Indian companies, Sricon and TBL, are held by IGC-M. Most of the shares of Sricon and TBL acquired by IGC were purchased directly from the companies. IGC purchased a portion of the shares from the existing owners of the companies.The founders and management of Sricon own 37% of Sricon and the founders and management of TBL own 23% of TBL. In connection with the acquisitions, IGC borrowed approximately $17,000,000 from Sricon.As the money was borrowed from Sricon, the repayment of the loan would not leave the consolidated balance sheet but would go towards expansion capital for the subsidiary.However, non repayment could result in a decrease of our ownership of Sricon The acquisitions were accounted for under the purchase method of accounting.Under this method of accounting, for accounting and financial purposes, IGC-M, Limited was treated as the acquiring entity and Sricon and TBL as the acquired entities.The financial statements provided here and going forward are the consolidated statements of IGC, which include IGC-M, Sricon, TBL and our othersubsidiaries.However, historical description of our business for periods and dates prior to March 7, 2008 include information on Sricon and TBL. Unless the context requires otherwise, all references in this report to the “Company”, “IGC”, “we”, “our”, and “us” refer to India Globalization Capital, Inc, together with its wholly owned subsidiary IGC-M, and its direct and indirect subsidiaries (Sricon, TBL, IGC-IMT, IGC-MPL and IGC-LPL). Background ofIndian Subsidiaries Sricon Infrastructure Private Limited (“Sricon”) was incorporated as a private limited company on March 3, 1997 in Nagpur, India.Sricon is an engineering and construction company that is engaged in three business areas: 12) civil construction of highways and other heavy construction, 2) mining and quarrying and 3) the construction and maintenance of high temperature cement and steel plants.Sricon present and past clients include various Indian government organizations. Techni Bharathi Limited (“TBL”) was incorporated as a public (but not listed on the stock market) limited company on June 19, 1982 in Cochin, India.TBL is an engineering and construction company engaged in the execution of civil construction and structural engineering projects.TBL has a focus in the Indian states of Andhra Pradesh, Karnataka, Assam and Tamil Nadu. Its present and past clients include various Indian government organizations. Indian IGC Materials, Private Limited (IGC-MPL) andIGC Logistics, Private Limited (IGC-LPL), are based in Nagpur India and were incorporated in June 2009.They are wholly owned subsidiaries of IGC-M.The two companies focus on infrastructure materials like rock aggregate, bricks, concrete and other material as well as the logistical support for the transportation of infrastructure material.IGC India Mining and Trading (IGC IMT) was incorporated in December 2008 in Chennai, India.IGC-IMT is involved with the export of iron ore to China. Our approach is to offer a suite of services to customers involving construction as well as sale and transportation of materials. Our principal executive offices are located at 4336 Montgomery Ave, Bethesda, Maryland 20814 and our telephone number is (301)983-0998. We maintain a website at http:/ www.indiaglobalcap.com. The information contained on our website is not incorporated by reference in this prospectus supplement or the accompanying prospectus, and you should not consider it a part of this prospectus supplement or the accompanying prospectus. For additional information about us, you should refer to the information described in “Where You Can Find More Information” in this prospectus. 3 Table of Contents THEOFFERING We are registering (i)the purchase of 23,609,000 shares of common stock of
